Citation Nr: 0506975	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-05 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence was received to reopen a 
claim of entitlement to service connection for a back 
disorder, and if so, whether service connection is now 
warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1980 to August 
1984.  The record suggests that the veteran may have had a 
second period of service from May 2000 to January 2001, but 
this period apparently remains unverified.  

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision issued by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which reopened a 1993 rating decision 
that denied service connection for a back condition, but 
determined that the reopened claim remains denied.  The 
Board's July 2004 remand directives having been completed, 
this claim is again before the Board for appellate review.

The veteran waived his right to a hearing before a Veterans 
Law Judge of the Board.

The decision below is favorable to the veteran to the extent 
that it reopens the previously denied back disorder claim.  
However, as further evidentiary development is warranted, the 
reopened claim is REMANDED to the RO, via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a November 1993 rating decision, the RO confirmed a 
prior (initial) denial of service connection for a back 
disorder, and informed the veteran of his appeal rights in 
the same month.  The veteran did not file a notice of 
disagreement.

2.  Evidence added to the record since November 1993, on the 
issue of service connection for a back disorder, is new, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim; thus, there is basis to reopen the 
claim.   


CONCLUSIONS OF LAW

1.  The November 1993 RO decision, which denied service 
connection for a back disorder, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004). 

2.  New and material evidence has been received since 
November 1993, and the claim of entitlement to service 
connection for a back disorder is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notice requirements.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received by VA on or after 
November 9, 2000, as well as any claim not decided as of that 
date.  They are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004).

Without deciding whether VCAA notice and evidentiary 
development requirements have been satisfied in this case on 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a back disorder, it is the Board's conclusion 
that VCAA does not preclude the Board from now adjudicating 
the question of whether the claim is reopened.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim and granting the claim only to this 
extent, which, at this point, poses no risk of prejudice to 
the veteran.  See generally Bernard v. Brown, 4 Vet. App. 384 
(1993).

New and Material Evidence - Back Disorder

Generally, a claim which has been denied in an unappealed 
Board or RO decision cannot thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is found in 38 U.S.C.A. § 5108 (West 
2002), which provides that, if new and material evidence is 
presented or secured with respect to a denied claim, then the 
Secretary shall reopen and reconsider the claim.

In the rating decision that is the subject of the current 
appeal, the RO reopened and denied the claim for service 
connection for residuals of a back injury.  Nonetheless, the 
Board must address the issue of new and material evidence in 
the first instance because the submittal of such evidence is 
a prerequisite to the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond an evaluation of whether evidence submitted in the 
effort to reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (The Board 
has a jurisdictional responsibility to consider whether it 
was proper for a claim to be reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board.).  

Evidence to be reviewed for sufficiency to reopen a 
previously denied claim is evidence submitted since the most 
recent final denial of the claim on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Essentially, a denial is 
final when the veteran submits no communication indicating 
disagreement with the denial within one year after the date 
of notice thereof.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004). 

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209, 218-219 (1999) 
(en banc); Hodge v. West, 155 F.3d 1356, 1359-1360 (Fed. Cir. 
1998).  New and material evidence is evidence not previously 
submitted to agency decision-makers, which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim; is 
neither cumulative nor redundant of evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened; and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  As 
for the second step, if VA determines that the evidence is 
new and material, it may then evaluate the merits of the 
claim based on the whole record, after ensuring that the duty 
to assist has been fulfilled.  For evidence to be sufficient 
to reopen a previously denied claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  No other standard than 
that articulated in the regulation applies to a determination 
of  whether evidence is new and material.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

The evidence received since the last final denial of the 
claim on any basis is presumed credible for purposes of 
reopening the claim, unless it is inherently false or untrue 
or, if a statement or other assertion, it is beyond the 
competence of the person making the assertion.  See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); Robinette v. Brown, 8 Vet. App. 69 (1995). 

The veteran's most recent attempt to reopen his back disorder 
claim was filed in June 2002.  In July 1986, the RO initially 
denied service connection.  A letter dated in August 1986 
notified the veteran of this decision and of his appellate 
rights.  The record is devoid of evidence of communication 
from the veteran expressing disagreement with this decision.  
The veteran apparently attempted to reopen the same claim in 
February 1993.  A November 1993 rating decision and 
accompanying cover letter informed the veteran that the claim 
remains denied.  There is no evidence of record indicating 
that the veteran did not receive notice of the denial.      


Evidence added to the record since November 1993 concerning 
the veteran's back problems includes additional VA medical 
records for recent treatment of the back not of record in 
1993, which are thus considered new.  They also constitute 
material evidence as they suggest the chronic, active nature 
of the claimed back disorder.  Therefore, they are relevant 
and material to the issue on appeal, and raise a reasonable 
possibility of substantiating the claim.  Having found that 
new and material evidence has been presented since the last 
final denial of the claim, the claim of entitlement to 
service connection for a back disorder is reopened.  The 
claim is granted only to this extent.  

The Board has reviewed the entire record to determine whether 
the reopened claim now warrants a favorable resolution.  It 
finds that additional evidentiary development is warranted.  
Accordingly, the claim is remanded for further evidentiary 
development.    


ORDER

Having found that new and material evidence has been 
submitted, the claim of entitlement to service connection for 
a back disorder is reopened.  The claim is granted only to 
this extent.    


REMAND

Essentially, the veteran maintains that he hurt his back in 
service, in 1981.  See VA Form 9.  Service medical records do 
document normal clinical findings for the musculoskeletal 
system upon enlistment (see June 1980 medical examination 
report) and the veteran's report of an injury in August 1981.  
More specifically, the veteran reportedly fell about 10 feet 
while rappelling from a rope and experienced back pain.  
Objective examination at the time revealed a large abrasion 
and tenderness around the mid-thoracic area.  The veteran was 
ordered to bed rest, and advised to use an ice pack; and 
apparently was given pain medication.  The diagnoses were 
contusion and abrasion.  The veteran was seen a few more 
times in August 1981, and was noted to have had some decrease 
in range of motion in the back, moderately severe lower 
lumbar muscle spasm, and contusion in the lumbar area.  
Additional medication was prescribed.  The veteran was seen 
again for back pain in December 1982, and was diagnosed with 
recurrent muscle strain in the paraspinous lumbar area.  
There is no record of a separation medical examination 
conducted in or around August 1984.  

Post-service, the veteran received private treatment in 1984, 
shortly after discharge, for back pain.  A June 1986 VA 
medical examination resulted in normal clinical findings 
(from X-rays) for the thoracic and lumbar spine.  Recent VA 
medical records dated in and after 2001 indicate that the 
veteran continues to report chronic lumbar pain, and test 
results show, among other things, lumbar disc bulging.

On remand, a VA orthopedic examination is warranted to 
determine whether the veteran's current back problems are 
symptomatic of in-service back injury in August 1981.  A 
remand also would permit further exploration of the veteran's 
civilian medical history after August 1984 - as the 1986 C&P 
examination report indicates that the veteran had worked as a 
painter, and in September 1984, he reported having fallen at 
work, apparently referring to a civilian job - and its 
relevance to an evaluation of this claim.     

The record further suggests that the veteran might have had a 
second period of active service from May 2000 to January 
2001.  See October 2002 rating decision.  This period of 
service apparently remains unverified.  Verification could be 
completed on remand.  Moreover, if the veteran had a second 
period of active service, additional service medical records, 
if any, should be obtained on remand.    

In light of the foregoing, the following actions are directed 
on REMAND:

1.  First, ask the veteran and his 
representative whether there exist other 
pertinent VA or private medical records 
that are not now in the claims folder.  
If so, obtain and associate them with the 
claims folder.  

2.  Verify whether the veteran had a 
second period of active service, between 
May 4, 2000 and January 5, 2001.  If this 
period of service is verified, then 
obtain additional service medical 
records, if any, covering this time 
period and associate them with the claims 
folder.  If the veteran did not have a 
second period of active service, document 
such conclusion and the bases for this 
conclusion. 

3.  After completing the above, schedule 
the veteran for a VA examination to 
determine the current diagnosis or 
diagnoses of any current back disability 
and whether any current back disability 
is related to the veteran's active 
military service.  Any diagnostic tests 
deemed appropriate by the examiner should 
be conducted.  The veteran's claims 
folder should be made available to the 
examiner.  For each diagnosis, the 
examiner should indicate whether such 
disease or disorder is more likely than 
not (probability greater than 50 
percent), at least as likely as not 
(probability of 50 percent), or less 
likely than not (probability less than 50 
percent) etiologically related to the 
August 1981 back injury. If the examiner 
is unable to give the requested opinion 
without conjecture or speculation, then 
the examiner should so state and explain 
the rationale or bases therefor.  

4.  After completing the above, review 
the entire claims folder and readjudicate 
the claim.  If the decision is adverse to 
the veteran, then issue an updated 
Supplemental Statement of the Case and 
give the veteran and his representative 
an appropriate amount of time to respond 
to it.  Thereafter, the claim should be 
directed to the Board, if in order.  

The veteran is hereby notified that it is his responsibility 
to report for the VA medical examination, if scheduled, and 
to cooperate in the development of the case.  The 
consequences of a failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2004).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


